




Exhibit 10.3
BlueLinx Holdings Inc. Restricted Stock Unit Agreement For Executives and
Employees Pursuant To The 2006 Long-Term Equity Incentive Plan

--------------------------------------------------------------------------------

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made effective as of
__________, 20__ (the “Date of Grant”), by and between BlueLinx Holdings Inc., a
Delaware corporation (the “Company”), and ______________ (the “Participant”).
Recitals
A.    The Company desires to provide the Participant with restricted stock units
(“Units”) of the Company to carry out the purposes of the Company’s 2006
Long-Term Equity Incentive Plan, as may be amended from time to time (the
“Plan”), a copy of which has been made available to the Participant and the
terms of which are incorporated by reference herein and shall be considered a
part of this Agreement.
B.    The Plan provides that each grant under the Plan is to be evidenced by a
written agreement setting forth the terms and conditions of the grant.
C.     All terms used herein that are defined in the Plan have the same meaning
given them in the Plan.
ACCORDINGLY, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant hereby agree as
follows:
1.Grant of Restricted Stock Units. Subject to the terms and provisions of this
Agreement and the Plan, the Company granted to the Participant as of the Date of
Grant _____________ (_____________) Units, each Unit corresponding to one share
of the common stock, no par value, of the Company (a “Share”). Each Unit
represents an unsecured promise of the Company to deliver, and the right of the
Participant to receive, a Share at the time and on the terms and conditions set
forth herein. As a holder of Units, the Participant has only the right of a
general unsecured creditor of the Company. The grant of Units is subject to the
following terms and conditions.
2.    Vesting of Units. Subject to Section 4 below, the Units shall vest in
accordance with this Section 2.
(a)    Time Vesting. Subject to Section 2(b) below, the Units shall vest
____________________________ (such date(s), and the vesting date under Section
2(b) below, the “Vesting Dates”), provided the Participant has remained
continuously employed with the Company or any Subsidiary or Affiliate of the
Company from the Date of Grant until each Vesting Date.
(b)    Death or Disability. In the event of the Participant’s termination of
employment with the Company and its Subsidiaries and Affiliates on account of
the

1



--------------------------------------------------------------------------------



Participant’s death or Disability, the Participant shall become fully vested in
all of the outstanding Units, to the extent not fully vested previously,
provided the Participant has remained continuously employed with the Company or
any Subsidiary or Affiliate of the Company from the Date of Grant until the
Participant’s death or Disability. For purposes of this Agreement, Disability
shall have the same meaning as provided in the Company’s long-term disability
plan.
Notwithstanding any provision in this Agreement or the Plan to the contrary,
Units shall only become vested in the event of a Change in Control (or any other
event determined by the Committee), if the Committee, in its sole discretion,
elects to vest the Units or any portion thereof.


3.    Settlement of Units. As soon as reasonably practicable (and within thirty
(30) days) after the applicable Vesting Date, the Company shall issue to the
Participant one Share for each Unit that has become vested under Section 2
above, subject to the terms of this Section 3 and Section 4 below.
Notwithstanding the foregoing, in lieu of delivery of Shares, the Committee may,
in its sole and absolute discretion, direct the Company to pay to the
Participant cash in an amount equal to the Fair Market Value of the Share or
Shares that would otherwise be delivered to the Participant. As a condition to
the settlement of Units or any portion thereof, the Participant shall be
required to pay any required withholding taxes attributable to settlement of the
Units in cash or cash equivalent acceptable to the Committee (unless the
Committee permits payment of any required withholding taxes by other means).
4.    Forfeiture of Units.
(a)        Termination of Employment. Notwithstanding any other provision of
this Agreement, Units that have not become vested on or before the termination
of the Participant's employment with the Company and its Subsidiaries and
Affiliates shall expire at such time, may not become vested or settled after
such time and will be forfeited at such time without any payment therefor.
(b)        Non-Compete. Notwithstanding any other provision of this Agreement,
if the Participant is a party to a non-compete, non-solicitation or similar
agreement with the Company or a Subsidiary or Affiliate, and the Participant
breaches or otherwise fails to comply with such agreement, in addition to all
rights the Company or its Subsidiary or Affiliate has under such agreement, law
or equity, Units that have not become vested and been settled before such breach
or failure to comply shall expire at that time, may not become vested or settled
after such time and will be forfeited at such time without any payment therefor.
5.    Rights and Restrictions as a Unitholder. The Participant shall have no
rights as a stockholder unless and until the issuance of the Shares, including,
without limitation, the right to vote and the right to receive dividends. The
Participant shall not sell, offer to sell, transfer, pledge, or hypothecate any
record or beneficial interest in the Units. The Company may include on any
certificates or notations representing Shares issued pursuant to Units such
legends referring to any representations, restrictions or any other applicable
statements as the Company, in its discretion, shall deem appropriate.

2



--------------------------------------------------------------------------------



6.    Nontransferability. Except as provided herein, this grant and the Units
hereunder are nontransferable except by will or the laws of descent and
distribution. If the Units are transferred by will or the laws of descent and
distribution, the Units must be transferred in their entirety to the same person
or persons or entity or entities. No right or interest of the Participant or any
transferee in the Units shall be subject, in whole or in part, to attachment,
execution, or levy of any kind. Any purported transfer in violation of this
section shall be null and void.
7.    Stock Splits and Other Adjustments. During the time that the Units are
subject to the vesting restrictions set forth in Section 2 above, in the event
of any merger, reorganization, consolidation, capitalization, stock dividend,
stock split, or other change in corporate structure affecting Company Shares,
such substitution or adjustment shall be made in the number of Units as shall be
determined to be appropriate by the Committee, in its sole discretion.
8.    Notice. Any notice or other communication given pursuant to this
Agreement, or in any way with respect to this grant of Units, shall be in
writing and shall be personally delivered or mailed by United States registered
or certified mail, postage prepaid, return receipt requested, to the following
addresses:
If to the Company:         BlueLinx Holdings Inc.
                4300 Wildwood Parkway
                Atlanta, Georgia 30339
                Attention: Vice President – Human Resources    
If to the Participant:        address on file with the Company
9.    Expenses. Nothing contained in this Agreement shall be construed to impose
any liability on the Company in favor of the Participant for any cost, loss, or
expense the Participant may incur in connection with, or arising out of any
transaction under, this Agreement.
10.    No Employment Agreement. Nothing in this Agreement or the Plan shall be
construed to constitute or be evidence of an agreement or understanding, express
or implied, on the part of the Company or any Subsidiary or Affiliate of the
Company to employ the Participant on any terms or for any specific period of
time or at any particular rate of compensation.
11.    Complete Agreement, Amendment. This Agreement and the Plan, which by this
reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and the Participant with respect to the
transactions contemplated hereby. Any modification of the terms of this
Agreement must be in writing and signed by each of the parties.
12.    Tax Consequences. The Participant acknowledges that (i) there may be tax
consequences upon acquisition or disposition of the Shares issued pursuant to
the Units and (ii) the Participant should consult a tax adviser prior to such
acquisition or disposition. The Participant is solely responsible for
determining the tax consequences of the Units and for satisfying the
Participant's tax obligations with respect to the Units (including, but not
limited to, any income or excise taxes resulting from the application of
Sections 409A or 4999 of the Code), and the Company shall not be liable if the
Units are subject to Sections 409A or 4999 of the Code.

3



--------------------------------------------------------------------------------



13.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the
distributees, legatees and personal representatives of the Participant and the
successors of the Company.
14.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.
15.    Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument.
16.    Miscellaneous. The parties agree to execute such further instruments and
take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.
17.    Section 409A. Notwithstanding any other provision of this Agreement, it
is intended that payments hereunder will not be considered nonqualified deferred
compensation subject to Section 409A of the Code. Payments hereunder are
intended to satisfy the exemption from Section 409A of the Code for “short-term
deferrals.” Notwithstanding the preceding, neither the Company nor any
Subsidiary or Affiliate of the Company shall be liable to the Participant or any
other person if the Internal Revenue Service or any court or other authority
having jurisdiction over such matter determines for any reason that any payments
hereunder are subject to taxes, penalties or interest as a result of failing to
be exempt from, or comply with, Section 409A of the Code.
18.    Other Legal Requirements. This Agreement and the rights of the
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Participant has received a copy of the Plan, has read and understands the terms
of the Plan and this Agreement, and agrees to be bound by their terms and
conditions. In addition, this Agreement shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities as may be required.
19.    Governing Law. Any issue related to the formation, execution,
performance, and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.

4



--------------------------------------------------------------------------------





20.    Headings. The section and subsection headings used in this Agreement are
for convenient reference and are not a part of this Agreement.


BLUELINX CORPORATION


By: __________________________
Name:
Title:
            
PARTICIPANT:
_____________________________



5

